Case 2:19-cv-00396 Document 28 Filed on 01/12/21 in TXSD Page 1 of 3
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                January 13, 2021
                                                               Nathan Ochsner, Clerk
Case 2:19-cv-00396 Document 28 Filed on 01/12/21 in TXSD Page 2 of 3
Case 2:19-cv-00396 Document 28 Filed on 01/12/21 in TXSD Page 3 of 3
